DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/23/20 has been considered by the examiner and made of record in the application file.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 are allowed.
As to claims 1 and 8, Li et al (US 20200170032) teaches data transmission method and device, and storage medium.  Uzawa et al (US 20200028605) teaches bandwidth allocation device and bandwidth allocation method.  Kim et al (US 20190342915) teaches method for transmitting uplink signal and apparatus supporting method in wireless communication system supporting non-licensed band.  Li et al (US   20190289621) teaches Uplink Information Processing Method and Apparatus.  Tao et al (US 20190159243) teaches methods for implementing uplink channel access in elaa-based communication system.  Noh et al (US 20190098658) teaches method for uplink channel access to unlicensed band in wireless communication system and apparatus for same.  Mukherjee (US 20190090230) teaches multi-subframe grant with scheduling of both data and control channels.  Salem et al (US 20190075581) teaches grant-free uplink transmission in unlicensed spectrum.  Urabarashi (US 20190037600) teaches Communication control method, radio terminal, and base station.  Um et al (US 
Dependent claims 2-7, 9-14 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	March 9, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642